UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1747


SUSAN F. KEEVER,

                  Plaintiff - Appellee,

             v.

MARTHA MEDLOCK GALLAGHER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:07-cv-00362-MR)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas B. Kakassy, THOMAS B. KAKASSY, PA, Gastonia, North
Carolina, for Appellant. Geoffrey A. Planer, Gastonia, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Martha Medlock Gallagher appeals the district court’s

order affirming in part, reversing in part, and remanding to the

bankruptcy court for further proceedings to determine the non-

dischargeable portion of a state court tort award.                            This court

may   exercise        jurisdiction      only     over    final      orders,   28    U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292        (2006);   Fed.      R.    Civ.   P.    54(b);    Cohen      v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                            The order

Gallagher      seeks     to    appeal   is     neither     a   final    order       nor   an

appealable interlocutory or collateral order.                          District court

orders remanding matters to the bankruptcy court for further

consideration are not final orders.                      See Legal Representative

for Future Claimants v. Aetna Cas. & Sur. Co. (In re The Wallace

& Gale Co.), 72 F.3d 21, 24 (4th Cir. 1995);                          see also Capitol

Credit Plan of Tenn., Inc. v. Shaffer, 912 F.2d 749, 750 (4th

Cir. 1990) (holding that district court order remanding for the

bankruptcy       court     to     address        two    arguments      not    previously

addressed by the bankruptcy court was not a final decision).

Accordingly, we dismiss the appeal for lack of jurisdiction.                              We

dispense       with     oral     argument      because     the      facts     and    legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3